internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p 2-plr-109973-99 date date number release date legend trust state board district sections law x dear this is in reply to a letter dated date requesting a ruling that the income of trust is excludable under sec_115 of the internal_revenue_code trust is a nonprofit corporation incorporated under the law of state trust has been determined to be an organization described in sec_501 of the code facts plr-109973-99 trust was incorporated as a result of a resolution of board the initial incorporator is the manager of district trust was established by the official actions of board and the manager of district the purpose of trust is to establish a model that will serve to protect nurture sustain and preserve natural_resources within an urban setting while promoting good stewardship of the earth under trust’s bylaws board appoints the directors of trust board may declare vacant the office of a director who has been declared of unsound mind by a final order of court convicted of a felony or found by a final order or judgment of any court to have breached any duty arising under sections of law directors’ terms are for one year the number of directors of trust is five until changed by bylaw but may not be less than three or more than nine not more than x of the directors may be interested persons defined in law as any person currently being compensated by trust for services rendered to it within the previous twelve months excluding any reasonable_compensation paid to a director as director or any brother sister ancestor descendant spouse brother-in-law sister-in-law son-in-law daughter-in- law mother- in-law or father-in-law of any such person directors select the officers of trust who serve at the pleasure of the directors and may be removed at any time with or without cause trust’s articles of incorporation currently provide that upon the dissolution or winding up of trust its assets remaining after payment or provision for payment of its debts shall be distributed to a nonprofit fund foundation or corporation that is organized and operated exclusively for charitable purposes and which has established its tax exempt status under sec_501 of the code trust proposes to amend its articles the proposed action to provide that upon its dissolution all assets remaining after provision for satisfaction of its liabilities will be distributed to district law sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state the holding in the revenue_ruling means that a determination was made that the income plr-109973-99 in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 of the code revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as municipal functions under revrul_77_261 1977_2_cb_45 the income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions which purchase units of participation and have an unrestricted right of withdrawal is excludable from gross_income the fund however is classified as a corporation and must file a federal_income_tax return sec_170 of the code allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code includes in the definition of charitable_contribution a contribution or gift made for exclusively public purposes to or for_the_use_of a state a possession_of_the_united_states a political_subdivision of either a state or possession_of_the_united_states the united_states or the district of columbia entities eligible to receive tax deductible contributions include not only governmental units described in sec_170 of the code but also wholly owned instrumentalities of states and political subdivisions see revrul_75_359 1975_2_cb_79 revrul_79_323 1979_2_cb_106 under sec_170 of the code the deduction for contributions by individuals to a governmental_unit described in sec_170 is allowed up to percent of the taxpayer’s contribution_base for the taxable_year under sec_1_170a-8 of the income_tax regulations in order to qualify for the percent limitation contributions must be made to and not merely for_the_use_of the governmental units described in sec_170 under sec_170 deductions for contributions for_the_use_of governmental units described in sec_170 may not exceed percent of the taxpayer's contribution_base a contribution to an instrumentality of a governmental_unit described in sec_170 is a contribution for_the_use_of such a governmental_unit rather than a contribution to such a governmental_unit see revrul_75_359 1975_2_cb_79 revrul_57_128 1957_1_cb_311 provides that the following factors are taken into consideration in cases involving the status of an organization as an instrumentality of a state or political_subdivision of a state plr-109973-99 whether it is used for a governmental purpose and performs a governmental function whether performance of its functions is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the power and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if expressed or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating funds revproc_95_48 1995_2_cb_418 specifies two classes of organizations that are not required to file annual information returns on form_990 return of organization exempt from income_tax these classes of organizations are governmental units and affiliates of governmental units that are exempt from federal_income_tax under sec_501 of the code revproc_95_48 supplements revproc_83_23 1983_1_cb_687 analysis and holding trust was formed by an official act of board board has de jure and de_facto control_over the selection of the directors of trust who control the actions of trust and the disposition of its revenues when the proposed action is completed upon dissolution of trust district will receive the net assets of trust trust will perform a governmental function on behalf of district further trust was formed by the board acting in its official capacity the district will through its control of trust’s board_of trustees have the power and interests of an owner of trust and will control and supervise trust and no private interests will be involved based on the information submitted trust is an affiliate of a governmental_unit within the meaning of sec_4 of revproc_95_48 c b accordingly we conclude that after the proposed action is completed trust will be an instrumentality of district and eligible to receive contributions for_the_use_of district that are deductible as charitable_contributions under sec_170 of the plr-109973-99 code subject_to the limitations described in that section accordingly it is held that provided that district is a political_subdivision of state the income of trust is excludable under sec_115 of the code contributions to trust may be deductible under sec_170 of the code trust is not required to file federal_income_tax returns under sec_1 g v of the income_tax regulations however no opinion is expressed regarding whether trust has or will have unrelated_business_taxable_income under sec_511 of the code and therefore must file a form 990-t return except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions products by william e coppersmith chief branch
